Title: To James Madison from Tench Coxe, 16 October 1803
From: Coxe, Tench
To: Madison, James


Sir
Philada. Octo. 16 1803
An eminent Merchant of this city has lately communicated to me some information upon the subject of the India trade. In doing this he furnished me with a note upon that part of the British treaty which relates to it. I have the honor to enclose the paper, and to refer the last paragraph of nine lines to your consideration.
There is a question of some importance, whether the two years run from the signing of the preliminary articles or the definitive in 1801. I have not the treaty before me.
It appears to me probable that the English East India Company will find it difficult to dispense with our trade there at this Moment; because our silver is of great us[e] to them in India, because they want a sale for their India Manufactures, wch. are not consumable in England; because they want a vent for their Sugars and Indigo, and because our ships will be useful to that distant possession, in the present war.
It is very doubtful whether we ought to consume any of their India cotton goods, except those, which we print here, because we have a superior interest in consuming European cotton manufactures ⅗ths. of which are made of our own Cotton wool. I have the honor to be, sir, yr. respectful h. Servant
Tench Coxe
  

   
   RC (DNA: RG 59, ML).



   
   Enclosure not found. Article 13 of the Jay treaty described the conditions under which U.S. trade with British territories in India could take place. Article 28 of the same treaty limited the duration of article 13 “to Twelve years to be computed from the Day on which the Ratifications of this Treaty shall be exchanged” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:255–56, 264).


